DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “provided that an edge length of the planar workpiece in the width direction of the planar workpiece or an edge length of the opening part in a direction parallel to the width direction of the planar workpiece, whichever is smaller, is defined as 100, an edge part-covering length of the plurality of first insulating parts or the plurality of electrodes is 80 or more in the width direction of the planar workpiece within the edge length of the planar workpiece in the width direction of the planar workpiece.” Is indefinite. The recitation defines an arbitrary “edge length of the planar workpiece” or “an edge length of the opening part” to be arbitrarily 100. The claim appears to attempt to define an unconventional mathematical base number system in attempting to define the claims. However, the “edge length” is not so delimited to be defined as disclosed. For example, there will always be “an edge length” which will satisfy the instant claim limitations  since there is nothing particular about definition of the width or length of the workpiece. The edge length as claimed encompasses situations where the length is merely a partial length or portion of the edge. 
The recitation of the workpiece is interpreted under MPEP 2115 as to the material worked upon by said apparatus. Thus, the workpiece itself cannot as a basis function to define 100 as the any such workpiece disposed is necessarily defined as such.
The recitation “an edge-part covering length of the plurality of first insulating parts of the plurality of electrodes” is indefinite if the length as claimed is of each part/electrode or a totality of the entirety of the parts combined

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al (US 2005/0014368 A1).
As to claim 1, Yoshioka discloses a holding apparatus for applying an electrolytic plating treatment to a planar workpiece comprising (#18): a rear member (#58); and a front member facing the rear member and having an opening part (#54), wherein the planar workpiece is disposed between the rear member and the front member (Fig. 3), the front member has a plurality of electrodes (Fig. 17 #s 188) and a plurality of first insulating parts (Fig. 17 #s 180), the plurality of electrodes and the plurality of first insulating parts cover an edge part of the planar workpiece in a width direction of the planar workpiece (Fig. 20a/20B showing substrate W covered by s80) , provided that an edge length of the planar workpiece in the width direction of the planar workpiece or an edge length of the opening part in a direction parallel to the width direction of the planar workpiece, whichever is smaller, is defined as 100, an edge part-covering length of the plurality of first insulating parts or the plurality of electrodes is 80 or more in the width direction of the planar workpiece within the edge length of the planar workpiece in the width direction of the planar workpiece. (See Fig. 20a/b where the coverage is 100 equivalent to the width of the workpiece).

As to claim 2, Yoshioka discloses wherein each of the first insulatin parts has a projection towards the rear member. (by virtue of being formed in the thickness direction) towards the read member).

As to claim 3, Yoshioka further discloses wherein the projection is formed across each of the first insulating parts in a width direction of each of the first insulating parts (via thickness from the direction of the substrate).

As to claim 5, Yoshioka further discloses a second insulating part, the second insulating part covers each of the first insulating parts and/or each of the electrodes (#160).

As to claim 6, Yoshioka further discloses wherein the second insulating part has a projection towards the rear member, the projection is formed at a peripheral edge of the opening part (#160b or 160a).

As to claim 7, Yoshioka further discloses wherein each of the first insulating parts contacts the edge part of the planar workpiece. (See Fig. 20 by virtue of being supported [0197]-[0198)]).

As to claim 8, Yoshioka further discloses wherein each of the first insulating parts and each of the electrodes are disposed alternately along an edge of the planar workpiece (See Fig. 17 citations above).

As to claim 9, Yoshioka further discloses wherein each of the first insulating parts and each of the electrodes are disposed alternately along the edge of the planar workpiece and are in contact with one another (via Fig., 20 b #188 in contact with area by 184 and 180 in contact with 182 all a part of fixed holding member 154 – [0207]-[0208]).

As to claim 11, Yoshioka further discloses performing in an electrolytic treatment with each of the electrodes in contact with a plating solution ([0185],[0230] via immersion the electrodes are in electrical contact with the plating solution to effect the plating process).
Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al (US 2002/0000372 A1).
As to claim 1, Pedersen discloses a holding apparatus for applying an electrolytic plating treatment to a planar workpiece comprising (#170 head assembly): a rear member (#182); and a front member facing the rear member and having an opening part (#200 with an inherent opening), wherein the planar workpiece is disposed between the rear member and the front member (Fig. 1), the front member has a plurality of electrodes (#s 234 Fig. 4 and #734 Fig. 9) and a plurality of first insulating parts (Fig. 3/4 #216 and #716 Fig. 7), the plurality of electrodes and the plurality of first insulating parts cover an edge part of the planar workpiece in a width direction of the planar workpiece (see Fig. 4 and 2) , provided that an edge length of the planar workpiece in the width direction of the planar workpiece or an edge length of the opening part in a direction parallel to the width direction of the planar workpiece, whichever is smaller, is defined as 100, an edge part-covering length of the plurality of first insulating parts or the plurality of electrodes is 80 or more in the width direction of the planar workpiece within the edge length of the planar workpiece in the width direction of the planar workpiece. (See Fig. 2 relative size between the substrate/opening and the area of contact).

As to claim 2, Pedersen discloses wherein each of the first insulating parts has a projection towards the rear member. (by virtue of being formed in the thickness direction) towards the read member and the posts shown going upwards towards the rear member).

As to claim 3, Pedersen further discloses wherein the projection is formed across each of the first insulating parts in a width direction of each of the first insulating parts (via thickness from the direction of the substrate).

As to claim4, Pedersen further discloses wherein an end of each of the electrodes contacts the planar workpiece ([0045]), the end has a curved part towards the planar workpiece, and the curved part is formed across each of the electrodes in a width direction of each of the electrodes. (Fig. 7 #740).

As to claim 5, Yoshioka further discloses a second insulating part, the second insulating part covers each of the first insulating parts and/or each of the electrodes (#270).

As to claim 6, Pedersem further discloses wherein the second insulating part has a projection towards the rear member, the projection is formed at a peripheral edge of the opening part (#274).


As to claim 8, Pedersen further discloses wherein each of the first insulating parts and each of the electrodes are disposed alternately along an edge of the planar workpiece (See Fig. 3 and 4).

As to claim 9, Pedersen further discloses wherein each of the first insulating parts and each of the electrodes are disposed alternately along the edge of the planar workpiece and are in contact with one another (by virtue of being a part of #200 thus in contact through #200).

As to claim 10, Pedersen further discloses wherein each of the electrodes is covered with an insulating film except for a contact point of each of the electrodes with the planar workpiece. (#738).

As to claim 11, Pedersen further discloses performing in an electrolytic treatment with each of the electrodes in contact with a plating solution ([0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795